DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                    

                                     Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over BAE et al. (US 2018/0172336). 
In regards to claim 1, BAE discloses a refrigerator (1; Fig. 2) comprising: a body (10); a storage compartment (21, 22, 23) disposed inside the body; an evaporator (3) configured to generate cold air (refer to par. 15) and disposed behind the storage compartment (21, as can be seen in Fig. 2); and a duct (guide duct 50 including rear duct 60 and upper duct 70) configured to supply the cold air generated by the evaporator (3) to the storage compartment (21, 22, 23), (par. 56), 
          wherein the duct (50) comprises: a first surface (surface of rear duct 60) configured to form at least a portion (rear portion) of the storage compartment (21), a second surface (surface of upper duct 70) configured to form at least another portion (upper portion) of the storage compartment (21), (refer to par. 57), a first discharge hole (cooling discharge ports 62) disposed at the first surface (61) through which air flowing in the duct (50) is discharged, 
          a plurality of second discharge holes (an air curtain discharge port 72 and 377; Figs. 15-16) through which the air is discharged, and a damper (90) configured to selectively regulate a flow of air to guide the air in the duct (50) to the first discharge hole (62) or the plurality of second discharge holes (72, 377).
          BAE does not explicitly teach the plurality of second discharge holes through which the air is discharged at a speed lower than a speed of the air discharged through the first discharge hole; wherein the plurality of second discharge holes is arranged to be spread over an area of at least half of an area of the second surface.
           BAE does however teach in paragraphs 73 and 85 that the cold air introduced into the inlet 61 a of the first guide passage 61 may move to the outlet 61 b of the first guide passage 61 at a faster speed; the cold air introduced into the inlet 71 a of the second guide passage 71 may move to the outlet 71 b of the second guide passage 71 at a faster speed, which affects the speed of the discharged air through the first discharge hole and the second discharge holes. Therefore, the speed of air discharged through the plurality of second discharge holes and the first discharge hole is (paragraphs 73 and 85 of BAE).    
          Therefore, since the general conditions of the claim, i.e. a discharge area of each of the plurality of second discharge holes relative to a discharge area of the first discharge hole and design factors involved, were disclosed in the prior art by BAE, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify BAE, by setting the plurality of second discharge holes through which the air is discharged at a speed lower than a speed of the air discharged through the first discharge hole.  
      Further, BAE teaches in in paragraph 116, Fig. 16 that the upper duct 370 may include a cooling discharge port 377 spread over the upper duct 370 surface and through which the cold air is discharged, which determines how spread over an area of the second surface. Therefore, the pluralities of second discharge holes in relation to an area of the second surface is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of cooling efficiency of the storage compartment 21 to be increased and uniform distribution of the cold air into a storage chamber (paragraph 116 of BAE).    
          Therefore, since the general conditions of the claim, i.e. a discharge area of each of the plurality of second discharge holes relative to a discharge area of the first discharge hole and design factors involved, were disclosed in the prior art by BAE, it is not inventive to discover the optimum workable range or value by routine 
In regards to claim 3, BAE meets the claim limitations as disclosed in the rejection of claim 1. Further, BAE teaches wherein: the duct (50) comprises an opening (an inlet 71a) configured to allow the air to flow into the plurality of second discharge holes (72, 377), but fails to explicitly teach the area of at least half of the area of the second surface is configured to cover the opening. 
          However, BAE teaches in in paragraph 116, Fig. 16 that the upper duct 370 may include a cooling discharge port 377 spread over the upper duct 370 surface and through which the cold air is discharged, which determines how spread over an area of the second surface. Therefore, the pluralities of second discharge holes in relation to an area of the second surface is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of cooling efficiency of the storage compartment 21 to be increased and uniform distribution of the cold air into a storage chamber (paragraph 116 of BAE).    
          Therefore, since the general conditions of the claim, i.e. a discharge area of each of the plurality of second discharge holes relative to a discharge area of the first discharge hole and design factors involved, were disclosed in the prior art by BAE, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before 

Claims 2, 4-9, 15-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over BAE et al. (US 2018/0172336) in view of Lee (US 2017/0314842).
In regards to claim 2, BAE meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein a discharge area of each of the plurality of second discharge holes is less than a discharge area of the first discharge hole.  
        Lee does however teach a refrigerator (Figure 1) wherein discharge area of each of the plurality of second discharge holes and a discharge area of the first discharge hole are adjustable (refer to par. 15). Therefore, the discharge area of each of the plurality of second discharge holes and a discharge area of the first discharge hole is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of uniform distribution of the cold air into a storage chamber and having a simple configuration (refer to par. 44).    
          Therefore, since the general conditions of the claim, i.e. a discharge area of each of the plurality of second discharge holes relative to a discharge area of the first discharge hole and design factors involved, were disclosed in the prior art by Lee, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify BAE, by setting a discharge area of each of the plurality of second discharge holes is less than a discharge area of the first discharge hole.
In regards to claim 4, BAE meets the claim limitations as disclosed in the rejection of claim 3, but fails to explicitly teach wherein an area of the opening is greater than a discharge area of the first discharge hole.  
       Lee does however teach a refrigerator (Fig. 1) wherein an area of the opening and a discharge area of the first discharge hole are adjustable (refer to par. 15). Therefore, the area of the opening and the discharge area of the first discharge hole is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of uniform distribution of the cold air into a storage chamber and having a simple configuration (refer to par. 44).    
          Therefore, since the general conditions of the claim, i.e. the area of the opening verses the discharge area of the first discharge hole and design factors involved, were disclosed in the prior art by Lee, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify BAE, by setting an area of the opening is greater than a discharge area of the first discharge hole.
In regards to claim 5, BAE meets the claim limitations as disclosed in the rejection of claim 1. Further, BAE teaches wherein: the duct comprises a main flow path (first guide passage 61) through which the air flowing into the duct (50) flows, a first flow path (left and right sides of first guide passage 61) through which the air flows from the main flow path to the first discharge hole (62), and a second flow path (right side of first guide passage 61) through which the air flows from the main flow path (61) to the plurality of second discharge holes (72, 377), but fails to explicitly teach an inflow area 
         Lee does however teach a refrigerator (Figure 1) wherein an inflow area of an inflow portion of the second flow path and an inflow area of an inflow portion of the first flow path are adjustable (refer to par. 15). Therefore, the inflow area of an inflow portion of the second flow path and the inflow area of an inflow portion of the first flow path is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of uniform distribution of the cold air into a storage chamber and having a simple configuration (refer to par. 44).    
          Therefore, since the general conditions of the claim, i.e. an inflow area of an inflow portion of the second flow path verses an inflow area of an inflow portion of the first flow path and design factors involved, were disclosed in the prior art by Lee, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify BAE, by setting an inflow area of an inflow portion of the second flow path and an inflow area of an inflow portion of the first flow path.
In regards to claim 6, BAE meets the claim limitations as disclosed in the rejection of claim 5. Further, BAE teaches wherein the damper (90) is disposed in the inflow portion of the second flow path (71) so as to open and close the inflow portion of the second flow path (71), (refer to Fig. 11; par. 62).  
In regards to claim 7, BAE meets the claim limitations as disclosed in the rejection of claim 6. Further, BAE teaches wherein the duct (350) allows an amount of air flowing into the second flow path (371) to be greater than an amount of air flowing into the first flow path (61) when the damper (90) opens the inflow portion of the second flow path (Fig. 15; par. 119).  
In regards to claim 8, BAE meets the claim limitations as disclosed in the rejection of claim 6. Further, BAE teaches wherein the duct (50) allows the air to flow into only the first flow path (right and left sides of path 61) when the damper (90) closes the inflow portion of the second flow path (as can be seen in Fig. 11).  
In regards to claim 9, BAE meets the claim limitations as disclosed in the rejection of claim 5. Further, BAE teaches wherein the first discharge hole (62) is arranged on a rear surface of the storage compartment (21) and the plurality of second discharge holes (72) is arranged on an upper surface of the storage compartment (pars. 58-59; Fig. 2).  
In regards to claim 15, BAE meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein a cross-sectional area of each of the plurality of second discharge holes (72) is between approximately 0.05 mm2 and approximately 5 mm2.  
        Lee does however teach a refrigerator (Figure 1) wherein a cross-sectional area of the plurality of second discharge holes are adjustable (refer to par. 15). Therefore, the cross-sectional area of the plurality of second discharge holes hole is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, (refer to par. 44).    
          Therefore, since the general conditions of the claim, i.e. the cross-sectional area of the plurality of second discharge holes and design factors involved, were disclosed in the prior art by Lee, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify BAE by setting a cross-sectional area of each of the plurality of second discharge holes to be between approximately 0.05 mm2 and approximately 5 mm2.
In regards to claim 16, BAE discloses a refrigerator (1; Fig. 2) comprising: a body (10); a storage compartment (21, 22, 23) disposed inside the body; an evaporator (3) configured to generate cold air (refer to par. 15) and disposed behind the storage compartment (21); and a duct (guide duct 50 including rear duct 60 and upper duct 70) configured to supply the cold air generated by the evaporator (3) to the storage compartment (21), wherein the duct (50) comprises: 
          a first surface (surface of rea duct 60) configured to form at least a portion (rear portion) of the storage compartment (21), a second surface (surface upper duct 70) configured to form at least another portion (upper portion) of the storage compartment (21), a first discharge hole (cooling discharge ports 62) disposed at the first surface (60) through which air flowing in the duct (50) is discharged (refer to par. 58), a plurality of second discharge holes (an air curtain discharge ports 72, 377) disposed at the second surface (70), (refer to par. 59), a main flow path (first guide passage 61) through which the air flowing into the duct (50) flows, 
(left and right sides of first guide passage 61) through which the air flows from the main flow path (61) to the first discharge hole (62), a second flow path (second guide passage 71) through which the air flows from the main flow path (61) to the plurality of second discharge holes (72, 377), and a damper (90) configured to guide the air flowing on the main flow path (61) to the first flow path (left and right of passage 61) or the second flow path (71). 
          BAE does not explicitly teach wherein an inflow area of an inflow portion of the second flow path is greater than an inflow area of an inflow portion of the first flow path, and wherein the plurality of second discharge holes is arranged to be spread over an area of at least half of an area of the second surface. 
               Lee does however teach a refrigerator (Figure 1) wherein a cross-sectional area of the plurality of second discharge holes are adjustable (refer to par. 15).    Therefore, an inflow area of an inflow portion of the second flow path in relation to an inflow area of an inflow portion of the first flow path is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of uniform distribution of the cold air into a storage chamber and having a simple configuration (refer to par. 44).    
          Therefore, since the general conditions of the claim, i.e. the cross-sectional area of the plurality of second discharge holes and design factors involved, were disclosed in the prior art by Lee, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify BAE, by setting 
        Further, BAE teaches in in paragraph 116, Fig. 16 that the upper duct 370 may include a cooling discharge port 377 spread over the upper duct 370 surface and through which the cold air is discharged, which determines how spread over an area of the second surface. Therefore, the pluralities of second discharge holes in relation to an area of the second surface is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of cooling efficiency of the storage compartment 21 to be increased and uniform distribution of the cold air into a storage chamber (paragraph 116 of BAE).    
          Therefore, since the general conditions of the claim, i.e. a discharge area of each of the plurality of second discharge holes relative to a discharge area of the first discharge hole and design factors involved, were disclosed in the prior art by BAE, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify BAE, by setting the plurality of second discharge holes is arranged to be spread over an area of at least half of an area of the second surface.
In regards to claim 17, BAE meets the claim limitations as disclosed in the rejection of claim 16. Further, BAE teaches wherein the first discharge hole (62) is arranged on a rear surface (60) of the storage compartment (21) and the plurality of second discharge holes (72) is arranged on an upper surface (70) of the storage compartment (21).  
In regards to claim 19, BAE meets the claim limitations as disclosed in the rejection of claim 16. Further, BAE teaches wherein: the duct comprises a discharge plate (corresponding to cover 373) in which the plurality of second discharge holes (72, 377; Fig.15) is formed, one end of the second flow path (one end portion of path 71) is connected to the main flow path (61), and the other end of the second flow path (another end of path 71) comprises an opening (71a) provided to allow air to flow into the plurality of second discharge holes (72, 377), and the discharge plate (373) is arranged on an upper surface of the storage compartment (21) so as to cover the opening.  
In regards to claim 20, BAE discloses a refrigerator (1; Fig. 2) comprising: a body (10); a storage compartment (21, 22, 23) disposed inside the body; an evaporator (3) configured to generate cold air (refer to par. 15) and disposed behind the storage compartment (21); and a duct (guide duct 50 including rear duct 60 and upper duct 70) configured to supply the cold air generated by the evaporator (3) to the storage compartment (21), wherein the duct (50) comprises: 
         a first surface (surface of rear duct 60) configured to form at least a portion (rear portion) of the storage compartment (21), a second surface (surface of upper duct 70) configured to form at least another portion (upper portion) of the storage compartment (21), a first discharge hole (cooling discharge ports 62) disposed at the first surface through which air flowing in the duct (50) is discharged (refer to par. 58), 
        a plurality of second discharge holes (air curtain discharge ports 72, 377) disposed at the second surface (refer to par. 59), and a damper (90) configured to (50) to the first discharge hole (62) or the plurality of second discharge holes (72, 377).
         BAE does not explicitly teach the plurality of second discharge holes disposed at the second surface having a cross-sectional area of between approximately 0.05 mm2 and approximately 5 mm2; wherein the plurality of second discharge holes is arranged to be spread over an area of at least half of an area of the second surface.
           Lee does however teach a refrigerator (Figure 1) wherein a cross-sectional area of the plurality of second discharge holes are adjustable (refer to par. 15). Therefore, the cross-sectional area of the plurality of second discharge holes hole is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of uniform distribution of the cold air into a storage chamber and having a simple configuration (refer to par. 44).    
          Therefore, since the general conditions of the claim, i.e. the cross-sectional area of the plurality of second discharge holes and design factors involved, were disclosed in the prior art by Lee, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify BAE by setting a cross-sectional area of each of the plurality of second discharge holes to be between approximately 0.05 mm2 and approximately 5 mm2.
        Further, BAE teaches in paragraph 116, Fig. 16 that the upper duct 370 may include a cooling discharge port 377 spread over the upper duct 370 surface and through which the cold air is discharged, which determines how spread over an area of the second surface. Therefore, the number of pluralities of second discharge holes in (paragraph 116 of BAE).           
          Therefore, since the general conditions of the claim, i.e. a discharge area of each of the plurality of second discharge holes relative to a discharge area of the first discharge hole and design factors involved, were disclosed in the prior art by BAE, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify BAE, by setting the plurality of second discharge holes is arranged to be spread over an area of at least half of an area of the second surface.

Claims 10-14 and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over BAE et al. (US 2018/0172336) in view of Lee (US 2017/0314842), further in view of Koh et al. (KR1997-0075770). 
In regards to claim 10, BAE as modified meets the claim limitations as disclosed in the rejection of claim 9, but fails to explicitly teach wherein: the duct comprises a first wall configured to allow the main flow path and the first flow path to be separated from each other, and a second wall configured to form the first flow path together with the first wall, and the inflow portion of the first flow path is formed between one end of the first wall and one end of the second wall.  
(Fig. 3b) wherein: the duct comprises a first wall (center guide wall 33; Fig. 3b) configured to allow the main flow path (34) and the first flow path (35) to be separated from each other (via guide walls 33), and a second wall (left or right guide wall 33) configured to form the first flow path together with the first wall, and the inflow portion (valve plate 41) of the first flow path (34) is formed between one end of the first wall and one end of the second wall (as can be seen in Fig. 3a).  
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided the modified BAE such that the duct comprises a first wall configured to allow the main flow path and the first flow path to be separated from each other, and a second wall configured to form the first flow path together with the first wall, and the inflow portion of the first flow path is formed between one end of the first wall and one end of the second wall as taught by Koh in order to guiding the cool air flows the inside of the duct for the air curtain so that amount of the cool air discharged to all sites of the outlet is constant (abstract of Koh).  
In regards to claim 11, BAE as modified meets the claim limitations as disclosed in the rejection of claim 10, but fails to explicitly teach wherein the one end of the first wall and the one end of the second wall are provided to allow the inflow portion of the first flow path to be arranged on an outside of an air flow direction on the main flow path. 
           Koh teaches a refrigerator (Fig. 3b) wherein the one end of the first wall (33 center) and the one end of the second wall (33 left or right) are provided to allow the inflow portion (41) of the first flow path to be arranged on an outside of an air flow direction on the main flow path (34), (as can be seen in Fig. 3a).  
 is constant (abstract of Koh).  
In regards to claim 12, BAE as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the first discharge hole and the plurality of second discharge holes are arranged on a rear surface of the storage compartment.
        Koh teaches a refrigerator (Fig. 1) wherein the first discharge hole (upper hole 8) and the plurality of second discharge holes (lower hole 8) are arranged on a rear surface of the storage compartment (2), (as can be seen in Fig. 1).
        A person skilled in the art at the time of invention would recognize that the first discharge hole and the plurality of second discharge holes to be arranged on a rear surface of the storage compartment discharges cold air in refrigerated chamber.       Therefore, it would have been obvious to a person skilled in the before the effective filling date of the claimed invention to have provided BAE such that the first discharge hole and the plurality of second discharge holes to be arranged on a rear surface of the storage compartment in order to discharges cold air in refrigerating  chamber. Furthermore, the arrangement would have been obvious, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP In regards to claim 13, BAE meets the claim limitations as disclosed in the rejection of claim 12. Further, BAE teaches wherein the damper (90) is configured to open and close the first discharge hole (62).  
In regards to claim 14, BAE as modified meets the claim limitations as disclosed in the rejection of claim 12, but fails to explicitly teach wherein the first discharge hole is disposed above the plurality of second discharge holes.  
        Koh teaches a refrigerator (Fig. 1) wherein the first discharge hole (upper hole 8) is disposed above the plurality of second discharge holes (lower hole 8), (as can be seen in Fig. 1).
        A person skilled in the art at the time of invention would recognize that the first discharge hole is disposed above the plurality of second discharge holes.       Therefore, it would have been obvious to a person skilled in the before the effective filling date of the claimed invention to have provided BAE such that the first discharge hole is disposed above the plurality of second discharge holes. Furthermore, the arrangement would have been obvious, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04, section Vl part C and would have yielded predictable results to a person skilled in the art.
In regards to claim 18, BAE as modified meets the claim limitations as disclosed in the rejection of claim 17, but fails to explicitly teach wherein: the duct comprises a first wall configured to allow the main flow path and the first flow path to be separated from each other, and a second wall configured to form the first flow path together with the first wall, 
           Koh teaches a refrigerator (Fig. 3b) wherein: the duct comprises a first wall (center guide wall 33; Fig. 3b) configured to allow the main flow path (34) and the first flow path (35) to be separated from each other (via guide separators 33), and a second wall (left or right guide wall 33) configured to form the first flow path (34) together with the first wall, and the inflow portion (valve plate 41) of the first flow path (34) is formed between one end of the first wall and one end of the second wall (as can be seen in Fig. 3a).  
           It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided BAE such that the duct comprises a first wall configured to allow the main flow path and the first flow path to be separated from each other, and a second wall configured to form the first flow path together with the first wall, and the inflow portion of the first flow path is formed between one end of the first wall and one end of the second wall as taught by Koh in order to guiding the cool air flows the inside of the duct for the air curtain so that amount of the cool air discharged to all sites of the outlet is constant (abstract of Koh).  

                                              Response to Arguments
Applicant's arguments filed on 12/02/2021 have been considered but are moot because
the arguments do not apply to the newly cited reference of BAE et al. (US 2018/0172336).
. Therefore, the pluralities of second discharge holes in relation to an area of the second surface is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of cooling efficiency of the storage compartment 21 to be increased and uniform distribution of the cold air into a storage chamber (paragraph 116 of BAE).    
The amended claims not taught by the previously cited references are taught by newly cited reference of BAE et al. (US 2018/0172336).

                                                        Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763